Fourth Court of Appeals
                                        San Antonio, Texas

                                              JUDGMENT
                                            No. 04-13-00256-CV

                       IN THE INTEREST OF M.D.R. and A.M.R., Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-02345
                         Honorable Charles E. Montemayor, Judge Presiding 1

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the motion to withdraw is granted and
the trial court’s judgment is AFFIRMED.

        We order that no costs be assessed against appellant J.R. because he is indigent.

        SIGNED September 18, 2013.


                                                        _____________________________
                                                        Marialyn Barnard, Justice




1
 The Honorable Antonio Arteaga is the presiding judge of the 57th Judicial District Court of Bexar County, Texas.
The termination order was signed by Associate Judge Charles E. Montemayor.